                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:09-CR-00203-FL-1


  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.

  CHRIS DAVINCI ADAMS


       On motion of the Defendant, CHRIS DAVINCI ADAMS, and for good cause shown, it is

hereby ORDERED that DE [74] be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This the 12th
                ___ day of June, 2019.



                                           ________________________________________
                                           The Honorable Louise Wood Flanagan
                                           United States District Court Judge
